Order entered November 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01126-CV

  BRIGETTA HOMES, LLC D/B/A BEAUTIFUL HOMES BY BRIGETTA, Appellant

                                                V.

                                ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                            ORDER
       The reporter’s record in this case is past due. By postcard dated October 16, 2018, we

notified Antionette Reagor, Official Court Reporter for the 68th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. By

letter dated October 22, 2018, Ms. Reagor informed the Court she had not received a request to

prepare the reporter’s record. The Court sent a notice to appellant regarding the reporter’s record

and in response appellant filed a letter informing the Court it had requested the reporter’s record

on October 29, 2018. By letter dated November 15, 2018, appellant informed the Court that

counsel had attempted to contact Ms. Reagor by telephone “numerous times” regarding payment

for the reporter’s record, but had been unable to speak with Ms. Reagor regarding the cost of the

reporter’s record. The next day, appellant notified the Court that Ms. Reagor contacted appellant
and informed appellant she would prepare the record and provide appellant with payment

information.

       Accordingly, we ORDER Ms. Reagor to file either (1) the reporter’s record; or (2)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record within THIRTY DAYS of the date of this order. We notify appellant that if we receive

verification it has not paid for or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order to:

       Honorable Martin Hoffman
       Presiding Judge
       68th Judicial District Court

       Antoinette Reagor
       Official Court Reporter
       68th Judicial District Court

       All parties


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE